June 17, 2021


                                                           Supreme Court


                  In re Manuel P.              :            No. 2019-452-Appeal.
                                                            (PTI 16-90)

                   In re Angel P.              :            No. 2019-453-Appeal.
                                                            (PTI 16-91)

                   In re Isaiah M.             :            No. 2019-454-Appeal.
                                                            (PTI 16-92)

                 In re Victoria M.             :            No. 2019-455-Appeal.
                                                            (PTI 16-93)




                NOTICE: This opinion is subject to formal revision before
                publication in the Rhode Island Reporter. Readers are requested to
                notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                Benefit Street, Providence, Rhode Island 02903, at Telephone
                (401) 222-3258 or Email: opinionanalyst@courts.ri.gov, of any
                typographical or other formal errors in order that corrections may
                be made before the opinion is published.
                                                        Supreme Court


              In re Manuel P.               :           No. 2019-452-Appeal.
                                                        (PTI 16-90)

              In re Angel P.                :           No. 2019-453-Appeal.
                                                        (PTI 16-91)

              In re Isaiah M.               :           No. 2019-454-Appeal.
                                                        (PTI 16-92)

             In re Victoria M.              :           No. 2019-455-Appeal.
                                                        (PTI 16-93)


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Lynch Prata, for the Court. The respondent mother, Esmeralda M.,1

appeals a Family Court decree, entered on September 16, 2019, terminating her

parental rights to her four minor children, Manuel P., Angel P., Isaiah M., and

Victoria M. (collectively the children), pursuant to G.L. 1956 §§ 15-7-7(a)(2)(vii)

and 15-7-7(a)(3).

      These consolidated appeals came before the Supreme Court for oral argument

on March 4, 2021, pursuant to an order that directed the parties to show cause why


1
  To protect the identities of the children, in this opinion we will use the mother’s
first name and last initial only.

                                        -1-
the issues raised in this appeal should not be summarily decided. After hearing

counsel’s arguments, reviewing the record below, and carefully considering the

memoranda submitted by the parties, this Court is satisfied that cause has not been

shown. Therefore, we will decide the appeals at this time. For the reasons set forth

below, we affirm the decree of the Family Court.

                                 Facts and Travel

      At the time of trial, respondent was the mother of five children, four of whom

are the subject of the current appeal. Manuel was born on October 1, 2006; Angel

on May 2, 2008; Isaiah on January 5, 2011; and Victoria on October 25, 2013.2 The

Department of Children, Youth, and Families (DCYF or the department) became

involved with this family on March 28, 2014, while respondent was hospitalized at

Fatima Hospital.3 On April 29, 2014, DCYF filed ex parte neglect petitions against

respondent in order to remove all four of her children. Angel, Isaiah, and Victoria

were placed with respondent’s mother. Manuel was placed with a foster family.4




2
  The respondent’s rights to her youngest child, born just prior to the trial in this
case, on March 25, 2018, are not at issue in this appeal.
3
  The respondent told a social worker that she was only hospitalized “because her
mom made her” but reported to a clinician that she believed she had been suffering
from postpartum depression.
4
  Manuel’s separate placement was due to an allegation of inappropriate touching
involving a family member.

                                        -2-
      Four service plans for each child were created by DCYF with regard to

respondent over the next two years.5 The first two sets of plans had reunification

with mother as the primary goal. However, in the second set of plans, the concurrent

plan goal shifted from guardianship to adoption for Manuel, Isaiah, and Victoria.

      In March 2015, DCYF filed an emergency motion to remove the three

youngest children from the custody of their maternal grandmother after the

department learned that she had permitted an unsupervised visit with respondent.

The children were placed in foster care.       That same month, respondent was

hospitalized again, for depression. The respondent told a social worker that she was

court-ordered to take injections at that time.6 DCYF reviewed with respondent the

court’s requirement that she continue her court-ordered mental-health treatment, also

coordinating with the Providence Center regarding those services.

      The respondent and her family were referred to the Families Together

program, provided through the Providence Children’s Museum, for supervised

visitation and evaluation in April 2015. Also at this time, DCYF again asked that

respondent complete a neuropsychological evaluation. While the third set of service


5
  The natural father of Manuel, Angel, and Isaiah, who is also named Manuel P., was
named along with respondent as the subject of DCYF’s termination of parental rights
petitions; he consented to the children’s adoption on December 3, 2018. Victoria’s
father is named Luis M., and he consented to her adoption on September 11, 2018.
6
  The record does not disclose what injections respondent was ordered to take, or by
what court, as the caseworker testified that her notes showed only “monthly
medication injections.”

                                        -3-
plans for the children—made in consultation with respondent—continued to state

the goal as reunification, the concurrent plan goal for all four children became

adoption.

      Progress reviews on respondent’s own mental-health services and efforts

showed a lack of progress and emphasized the need to complete a

neuropsychological evaluation and “engage FULLY in individual conuseling [sic]

and medication management[,]” as well as addressing her own experiences of abuse

as a child. The respondent signed the third set of service plans for the three older

children on January 4, 2016, but did not sign Victoria’s, which listed reunification

with the parents or principal caretakers, rather than the mother, as its goal.

      In the months that followed, DCYF caseworkers noted respondent’s lessening

participation in visitation. Kimberly Marino, a DCYF social worker, testified that

respondent set up the requested appointment for a neuropsychological evaluation in

November 2015, with an agency that did not have an appointment until March 2016.

In May 2016, respondent’s visits with her children stopped, according to DCYF.

The respondent’s neuropsychological evaluation was completed on July 18, 2016.

Even then, DCYF witnesses testified, respondent’s inaccurate responses rendered

the evaluation inadequate for the purposes of further service recommendations.

      On May 26, 2016, DCYF filed petitions seeking to terminate respondent’s

parental rights with respect to the children. In its petitions, DCYF alleged two


                                         -4-
grounds for the requested termination. First, DCYF alleged that the children had

been in the legal custody or care of DCYF for at least twelve months, respondent

was offered or received services to correct the situation which led to the children’s

placement, and there was not a substantial probability that they could return safely

to respondent’s care within a reasonable period of time. See § 15-7-7(a)(3).7 Second,


7
    General Laws 1956 § 15-7-7 states, in pertinent part, as follows:

                  “(a) The court shall * * * terminate any and all legal
               rights of the parent to the child * * * if the court finds as a
               fact by clear and convincing evidence that:

                         “* * *

                          “(2) The parent is unfit by reason of conduct or
                      conditions seriously detrimental to the child; such
                      as, but not limited to, the following:

                                  “* * *

                                “(vii) The parent has exhibited behavior
                             or conduct that is seriously detrimental to the
                             child, for a duration as to render it improbable
                             for the parent to care for the child for an
                             extended period of time[.]

                         “(3) The child has been placed in the legal
                      custody or care of the department for children,
                      youth, and families for at least twelve (12) months,
                      and the parents were offered or received services to
                      correct the situation which led to the child being
                      placed; provided, that there is not a substantial
                      probability that the child will be able to return safely
                      to the parents’ care within a reasonable period of

                                            -5-
DCYF contended that respondent had exhibited behavior or conduct seriously

detrimental to the children, for a duration rendering future care improbable. See

§ 15-7-7(a)(2)(vii). Nevertheless, DCYF’s fourth and final set of service plans,

unsigned by respondent, continued to state that the department’s goal was

reunification.

                                       Trial

      A first attempt at consolidated trial proceedings was held before a justice of

the Family Court beginning in February 2018, during which respondent attempted

to represent herself pro se. The trial justice determined that respondent was not

competent to represent herself and that, as the justice later said, “it would be a

travesty of justice to continue the matter” with her pro se, so the court “ceased the

proceedings” until counsel could be appointed. The record before us contains

transcripts for two pretrial hearings that occurred in September and October 2018.

At both of these hearings the record reflects the presence of a guardian ad litem

whom the Family Court appointed for respondent.

      The respondent was absent from the October 29, 2018 pretrial hearing, and

her attorney objected to proceeding without her. The matter was continued, and the

trial commenced on November 13, 2018. While respondent was present at the first



                   time considering the child’s age and the need for a
                   permanent home[.]”

                                        -6-
day of trial, she made comments that ranged from disparagement of the witness—

for which she was reprimanded—to requesting a bathroom break.

      DCYF’s first witness was DCYF caseworker Chantele Rotolo, who had been

assigned to the family in May 2014. According to Ms. Rotolo, “Mom * * * didn’t

trust my intentions and didn’t want to sign anything[.]” Despite her “attempt[s] to

service plan with mom[,]” Ms. Rotolo testified, respondent “didn’t want to engage

in the collaborative process that is needed for service planning.” Ms. Rotolo recalled

that respondent was already receiving services from the Providence Center related

to mental health, which services were “part of the case planning for mother to

achieve reunification[.]”

      When trial resumed the next day, November 14, 2018, respondent was present

in court at some point, although according to the trial justice she “left the vicinity”

before testimony began. Consequently, her attorney objected to going forward

without respondent present. However, the trial justice directed the parties to proceed

with the next witness’s testimony. Ms. Marino, the social caseworker assigned to

the family at the time of trial, testified that she was assigned to the children in March

2015. Ms. Marino confirmed that respondent had been “referred to the Providence

Center through Mental Health Court” and was also working with Community Care

Alliance (CCA) while Manuel received therapy through the foster-care agency.




                                          -7-
      Ms. Marino testified that respondent’s visits with the three younger children

were “chaotic” and that visitation was later split up. Ms. Marino also testified that

respondent resisted signing releases for services needed for the children and was

uncooperative with referrals for services. After respondent was discharged from

Families Together in April 2016, visitation occurred at DCYF but respondent

“started to either not show up or to show up late[,]” in addition to other concerns,

including those related to the chaotic nature of the visits.

      The trial continued the following day, November 15, 2018. The respondent

was not present in court, and her attorney again objected to going forward without

her, reporting that respondent’s mother had asserted to him that respondent’s

mental-health issues and hospitalization were the reasons for her absence. After

reviewing the history and travel of the case, the trial justice stated as follows:

             “At this time, I am going to order that the matter continue
             to proceed. If counsel wants to sit down with his client at
             anytime and go over what questions may arise during these
             proceedings, if she appears before counsel, then counsel
             may. Counsel can freely ask for a transcript to share with
             his client regarding the days that we spent together. * * *
             It’s her fundamental right to have a fair proceeding. With
             that, comes a privilege of having counsel, but if she won’t
             take advantage of it, this Court is not going to let the
             children wait. So, we’ll proceed.”

      Thus, DCYF proceeded with its case and called Jane Ahles, a supervisor with

DCYF, who testified about respondent’s referral to the Families Together program,

as well as the multiple service referrals made for the children, including Head Start,

                                          -8-
early intervention, and physical and occupational therapy for Victoria. According

to Ms. Ahles, respondent had not had visitation with her children since May 2016,

due to DCYF’s successful motion to stop visitation, although respondent would

come into her office frequently and make a scene, telling Ms. Ahles in October 2018

that she had been hospitalized at “Jane Brown.”

      On November 19, 2018, the trial justice held an in camera interview with

Manuel, then twelve years old, stating on the record afterward that “Manuel was

quite clear in stating that he does enjoy the family where he is presently placed and

that he is desirous of becoming a permanent member of that family.” The justice

noted that Manuel expressed no interest in visitation with either his father or mother,

instead favoring adoption. The respondent was again absent, and her attorney again

objected to the trial going forward without her, noting that he had information that

she was hospitalized at Rhode Island Hospital. The court denied the request for a

continuance, promising to give her attorney ample opportunity to provide respondent

with transcripts or to consult with her, as well as time for respondent to take the stand

or present witnesses.

      Crystal Nico then testified about her treatment of Manuel at Therapeutic

Foster Care at CCA beginning in August 2014. Ms. Nico testified that Manuel had

improved since being with his foster family, that he was happy and wanted to be




                                          -9-
adopted, and that, in her expert opinion, it would be in his best interest for him to be

adopted by that family.

        The respondent was present at the fifth day of trial, on November 26, 2018,

again interjecting and being reprimanded by the court. On that date, Christine

Forsyth from Family Service of Rhode Island testified that both Angel and Isaiah

had suffered from complex trauma as a result of neglect. After testifying about

Victoria’s health concerns and surgeries, Ms. Forsyth gave her expert opinion that

both Victoria and Angel should together permanently stay with their current foster

family.

        On December 5, 2018, respondent was again present in court, making several

inappropriate comments. After the Family Court appointed a new guardian ad litem

for respondent,8 the guardian ad litem requested evaluations or other information

about respondent’s condition, which the court instructed DCYF to provide.

        On March 18, 2019, trial was set to resume when the attorney for DCYF

reported respondent’s commitment to Eleanor Slater Hospital to the court.

According to DCYF, respondent had been committed in January 2019, under

circumstances related to her arrest for simple assault on a police officer at the

hospital, and the District Court had found her not competent to stand trial for the

assault. The respondent’s attorney renewed his ongoing objection to the court


8
    The previous guardian ad litem was no longer able to represent respondent.

                                         - 10 -
proceeding without respondent, noting the absence of the new guardian ad litem and

that respondent was presently committed. The trial justice decided that the case

would move forward at the next court date, based on the civil nature of the

proceeding and the fact that respondent had both competent counsel and a guardian

ad litem representing her interests, as well as his determination that it was in the best

interest of the children to continue.

      The respondent was absent from court on April 30, 2019, and her attorney

made a motion for continuance due to her continued institutionalization. The

respondent’s guardian ad litem advised the court that there was a medical report

finding respondent not competent to stand trial, but the trial justice again decided to

continue without respondent, given the presence of the guardian ad litem and

counsel’s ability to consult with respondent if necessary after each witness. The

respondent’s attorney noted his continuing objection. The respondent remained

absent from the proceedings on May 16, 2019, when the trial reconvened, and her

attorney renewed his motion for continuance due to her absence. The trial justice

ordered that the trial would proceed and noted the objection.

      Amber Massed from the Families Together program testified that visitation

was provided weekly, at first with all four children, then split so that she could

provide teaching and skill-building to respondent, who, according to Ms. Massed,

“had a difficult time keeping track of all four of them.” Overall, Ms. Massed


                                         - 11 -
believed respondent made minimal progress. In April 2016, Ms. Massed had

recommended that other permanency options be looked at for the children, giving

her opinion, both at that time and again at trial, that the family could not be

successfully reunited and recommending adoption.

      After the conclusion of DCYF’s case, respondent’s attorney requested a

continuance to the following week, so that he and the guardian ad litem could visit

respondent, apprise her of the status, and consult with her about next steps. The trial

justice granted the continuance, setting a control date for the following week. On

July 25, 2019, two months after the close of DCYF’s case, respondent rested without

presenting any witnesses.

                            The Family Court Decision

      After hearing closing arguments on August 5, 2019, the trial justice delivered

an oral pronouncement on September 3, 2019, terminating respondent’s parental

rights to all four children. Regarding respondent’s absences during trial, the trial

justice noted that she had been incapable of proceeding pro se, but that at all stages

her appointed counsel and guardian ad litem were present.

      The trial justice then found, by clear and convincing evidence, that the

children had remained continuously in foster care for more than four years, and that

DCYF had made reasonable efforts to reunify the family, creating four case plans

that respondent had failed to complete. Additionally, the trial justice found that


                                        - 12 -
respondent failed to plan for the return of her children or consistently engage in

mental-health treatment, and that the children were bonded with their present foster

homes and would be at risk for serious neglect if they were placed with respondent.

      Consequently, the trial justice ruled that it was in the best interests of the

children that respondent’s parental rights be terminated, because the children were

in DCYF custody for at least twelve months, respondent had been offered services

to correct the situation which led to the children’s placement, and there was not a

substantial probability that the children could be returned safely to respondent’s care.

The trial justice also found that respondent had exhibited behaviors or conduct

seriously detrimental to the children for a duration rendering her future care for the

children improbable.

      A decree terminating respondent’s parental rights to the children was entered

on September 16, 2019. The respondent filed a timely notice of appeal.

                                Standard of Review

      “Natural parents have a fundamental liberty interest in the care, custody, and

management of their children.” In re Rylee A., 233 A.3d 1040, 1051 (R.I. 2020)

(quoting In re Violet G., 212 A.3d 160, 166 (R.I. 2019)). “This interest ‘does not

evaporate simply because they have not been model parents or have lost temporary

custody of their child to the [s]tate.’” In re Indiana M., 230 A.3d 577, 583 (R.I. 2020)

(quoting Santosky v. Kramer, 455 U.S. 745, 753 (1982)); see Troxel v. Granville,


                                         - 13 -
530 U.S. 57, 65 (2000).       However, this fundamental right of parents is “not

absolute[,]” as “the rights of the parents are a counterpart of the responsibilities they

have assumed.” In re Indiana M., 230 A.3d at 586 (second quote quoting Lehr v.

Robertson, 463 U.S. 248, 257 (1983)). Nevertheless, this Court has consistently held

that, “[g]iven the drastic and irreversible nature of a termination of parental rights

decree, ‘the right to due process requires that the state support its allegations by clear

and convincing evidence.’” In re Rylee A., 233 A.3d at 1051 (quoting In re Violet

G., 212 A.3d at 166).

      “On appeal, this Court reviews termination of parental rights rulings by

examining the record to establish whether the Family Court justice’s findings are

supported by legal and competent evidence.” In re Rylee A., 233 A.3d at 1049

(quoting In re Violet G., 212 A.3d at 166). “These findings are entitled to great

weight, and this Court will not disturb them unless they are clearly wrong or the trial

justice overlooked or misconceived material evidence.” Id. (quoting In re Violet G.,

212 A.3d at 166).

                                      Discussion

      Before this Court, respondent argues that the trial justice erred in terminating

her parental rights, specifically claiming that the trial justice violated her right to

procedural due process by proceeding with trial in her absence, following a

declaration by another court that respondent was incompetent to stand trial. The


                                          - 14 -
respondent also contends that DCYF failed to establish that it made reasonable

efforts to strengthen the parental bond and offer services aimed at reunification, as

the department is required to do under §§ 15-7-7(a)(3) and 15-7-7(b)(1).9

                                     Due Process

      The respondent argues that the determination by the Department of

Behavioral Healthcare, Developmental Disabilities and Hospitals (BHDDH)10 that

respondent could not participate or assist in her District Court criminal assault trial

rendered the Family Court trial justice’s reassurance that the court would make time

for counsel to consult with her ineffective to preserve her due process rights. The

respondent also raises as instructive the statutory standard for competency in

criminal proceedings in G.L. 1956 § 40.1-5.3-3. We do not agree.

      As an initial matter, the statute proffered by respondent, § 40.1-5.3-3, is

inapposite here, as it applies solely in criminal proceedings. See In re Tavares, 885

A.2d 139, 147 (R.I. 2005) (discussing § 40.1-5.3-3). The termination of parental

rights is a civil proceeding. See, e.g., In re Destiny D., 922 A.2d 168, 173 (R.I. 2007).



9
  The respondent does not contest that the children have been in the legal custody or
care of DCYF for at least twelve months, as required when the department proceeds
under § 15-7-7(a)(3).
10
   The “determination by BHDDH” referenced in respondent’s filing with this Court
seems to refer to a conversation that the DCYF attorney reported having with legal
counsel at BHDDH, during which the BHDDH attorney “indicated to me that mother
– she thought it was that mom would not be competent to stand trial in either venue
based on her commitment to Eleanor Slater.”

                                         - 15 -
Due process, in the context of such a civil proceeding, “requires notice reasonably

calculated, under all the circumstances, to apprise interested parties of the pendency

of the action and afford them an opportunity to present their objections.” In re

Indiana M., 230 A.3d at 584 (quoting Izzo v. Victor Realty, 132 A.3d 680, 688 (R.I.

2016)). This Court has “previously * * * acknowledged that parents have ‘no

absolute right to be physically present at the termination hearing.’” In re Joziah B.,

207 A.3d 451, 456 (R.I. 2019) (quoting In re Ariel N., 892 A.2d 80, 84 (R.I. 2006)).

However, notwithstanding the civil nature of these proceedings, “the termination of

parental rights is a significant event in which a parent’s due process rights reasonably

should be protected.” Id. at 457 (quoting In re Ariel N., 892 A.2d at 84).

      Previously, this Court has expressed its concern where natural parents are

absent from a hearing on a petition for the termination of their parental rights,

holding that, “[a]t a minimum, a Family Court justice should inquire about the status

or position of the parent and the reason for [the parent’s] absence to ascertain

whether the non-appearance was voluntary or non-voluntary.” In re Ginger G., 775

A.2d 255, 258-59 (R.I. 2001) (vacating a decree terminating the parental rights of a

pro se respondent who failed to appear where no attorney or guardian ad litem

represented her interests).

      However, we have also stated that where a parent is represented by counsel

who participates in the proceedings on their behalf, there is no necessity to determine


                                         - 16 -
whether the parent’s absence is voluntary. See In re Ariel N., 892 A.2d at 84-85; see

also In re Brandon A., 769 A.2d 586, 589 (R.I. 2001) (holding that representation

by counsel is an alternative to the parent’s presence in court). Furthermore, where a

guardian ad litem appointed to represent the parent participates, this Court has long

held that the procedural requirements of due process were satisfied. See, e.g., In re

John P., 458 A.2d 1085, 1085-86 (R.I. 1983).

      While valid, respondent’s concerns about the ability of her attorney to

reasonably consult with her regarding her case while she was institutionalized and

deemed incompetent were sufficiently addressed by the court’s continued efforts to

ensure that she also had a guardian ad litem appointed and present in court.11

Moreover, the representation of respondent by her attorney was eminently

professional, as evidenced by his cross-examination of the DCYF witnesses, during

which he elicited positive information about respondent’s desire for a relationship

with her children and even cast some doubt on the value of certain negative

testimony.

      We are satisfied that the trial justice adequately protected respondent’s due

process rights by ensuring that she was represented at all times, including the




11
  Additionally, the court did not meet with respect to respondent’s case from March
19 until April 30, 2019, giving her attorney and new guardian ad litem ample time
to consult with her.

                                       - 17 -
additional protection of a guardian ad litem, while properly seeking a resolution in

the best interests of the children.

                           Reasonable Efforts to Reunify

      The respondent argues that the trial justice erred in finding that DCYF offered

services reasonably designed to correct respondent’s mental-health needs or

reviewed or coordinated these services. The respondent also contends that DCYF

required that she maintain treatment and medication but made no showing that she

failed to do so. Additionally, respondent points out that, while she was referred for

a neuropsychological evaluation, DCYF did not wait for the results before filing its

petitions to terminate her parental rights.

      “In order for the Family Court to terminate a parent’s rights under

§ 15-7-7(a)(2)(vii), it is incumbent upon DCYF to establish, by clear and convincing

evidence, that it employed ‘reasonable efforts’ to ‘encourage and strengthen the

parental relationship.’” In re Briann A.T., 146 A.3d 866, 873 (R.I. 2016) (quoting

§ 15-7-7(b)(1)). DCYF must also “establish by clear and convincing evidence that

it ‘offered services that amount to a reasonable effort to correct the situation that led

to the children’s removal from the parent’s care.’” Id. (quoting In re Lauren B., 78

A.3d 752, 760 (R.I. 2013)).

      This Court has never required a demonstration by DCYF that it undertook

“extraordinary efforts”—indeed, the legal requirement under the statute is simply


                                         - 18 -
“reasonable efforts” on the part of DCYF, and “the reasonableness of such efforts

‘must be determined from the particular facts and circumstances of each case.’” In

re Briann A.T., 146 A.3d at 873 (quoting In re Joseph S., 788 A.2d 475, 478 (R.I.

2002)).

      After a thorough review of the record, it is clear that DCYF met its statutory

obligation to respondent by discharging reasonable efforts to reunify her with her

children. The trial justice made extensive findings regarding these efforts, which

included four sets of service plans for the children, continuous efforts to provide

meaningful visitation, ongoing attempts to engage respondent in the process of

planning for reunification, and numerous referrals for services. Our examination of

the record shows substantial evidentiary support for the trial justice’s findings. See

In re Natalya C., 946 A.2d 198, 203 (R.I. 2008) (“[W]e do not fault the agency when

the treatment received does not resolve the underlying problem or when a parent’s

recalcitrance to treatment precludes reunification.”).

      Therefore, we conclude that the trial justice did not err when he found by clear

and convincing evidence that DCYF made reasonable efforts to address the

underlying issues that led to the termination of respondent’s parental rights.

                        The Best Interests of the Children

      In the final analysis, this Court must always evaluate whether the decision of

the Family Court advanced the best interests of the children. “Every child has a right


                                        - 19 -
to reasonable care and maintenance; to be free from abuse or neglect, with the hope

of spending the remainder of [their] childhood in a family setting in which the child

may grow and thrive.” In re Amiah P., 54 A.3d 446, 454 (R.I. 2012). This Court has

also held that “[c]hildren are entitled to permanency[.]” Id. (quoting In re Shawn M.,

898 A.2d 102, 108 (R.I. 2006)).

      Although this Court is ever “mindful of the ‘significance of severing the bond

between parent and child,’ we are satisfied that the evidence presented in this case

supported the termination of the respondent’s parental rights.” In re Violet G., 212

A.3d at 168 (quoting In re Alexis L., 972 A.2d 159, 170 (R.I. 2009)). Testimony was

given at the trial that the children were working to move past the trauma of their

early years and establishing stability with their respective foster families. Based on

this testimony, the trial justice found that that the children were bonded with their

foster homes and would be at risk for serious neglect if they were placed with

respondent.

      Consequently, our careful review of the record satisfies any concern raised as

to propriety of the trial justice’s findings. Accordingly, we will not disturb the trial

justice’s finding that termination of the respondent’s parental rights was in the best

interests of these children.




                                         - 20 -
                                  Conclusion

      For the reasons stated herein, we affirm the decree of the Family Court

terminating the respondent’s parental rights with respect to Manuel P., Angel P.,

Isaiah M., and Victoria M. The papers may be remanded to the Family Court.




                                     - 21 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     In re Manuel P.
                                     In re Angel P.
Title of Case
                                     In re Isaiah M
                                     In re Victoria M.
                                     No. 2019-452-Appeal.
                                     (PTI 16-90)
                                     No. 2019-453-Appeal.
                                     (PTI 16-91)
Case Number
                                     No. 2019-454-Appeal.
                                     (PTI 16-92)
                                     No. 2019-455-Appeal.
                                     (PTI 16-93)

Date Opinion Filed                   June 17, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Erin Lynch Prata


Source of Appeal                     Providence County Family Court


Judicial Officer from Lower Court    Associate Justice Rossie Lee Harris, Jr.

                                     For Petitioner:

                                     Benjamin Copple
                                     Department of Children, Youth and Families

Attorney(s) on Appeal                Shilpa Naik
                                     Court Appointed Special Advocate

                                     For Respondent:

                                     Kara Hoopis Manosh, Esq.



SU-CMS-02A (revised June 2020)